UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5260



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LANCE O. PORTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-30045)


Submitted: November 15, 2006              Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Smith, LAW OFFICES OF GARY LANCE SMITH, P.C., Winchester,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Ray B. Fitzgerald, Jr., Assistant United States Attorney, Evan
Seifert, Third Year Practice Intern, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lance O. Porter appeals his conviction for possession of

a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2006).            Porter was also

convicted of possession with intent to distribute marijuana, which

he does not contest.      On appeal, Porter’s sole argument is whether

the Government presented sufficient evidence to demonstrate that

his possession of the firearm was to further a drug trafficking

crime.   We affirm.

           To determine whether there was sufficient evidence to

support a conviction, this court considers whether, taking the

evidence   in    the   light   most   favorable   to   the   Government,   any

reasonable trier of fact could have found the defendant guilty

beyond a reasonable doubt.       Glasser v. United States, 315 U.S. 60,

80 (1942).      To establish a violation of 18 U.S.C.A. § 924(c), the

Government must prove that the defendant possessed a firearm and

that the firearm “furthered, advanced, or helped forward a drug

trafficking crime.” United States v. Lomax, 293 F.3d 701, 705 (4th

Cir. 2002).     Factors that might lead a reasonable trier of fact to

conclude that the requisite nexus existed between the firearm and

the drug offense include: “‘the type of drug activity that is being

conducted, accessibility of the firearm, the type of weapon . . .,

whether the gun is loaded, proximity to drugs or drug profits, and

the time and circumstances under which the gun is found.’”                 Id.


                                      - 2 -
(quoting United States v. Ceballos-Torres, 218 F.3d 409, 414-15

(5th Cir. 2000)).     “Ultimately, the test is whether a reasonable

jury could, on the evidence presented at trial, find beyond a

reasonable doubt that possession of the firearm facilitated a drug

trafficking crime . . .; ‘in furtherance’ means that the gun

afforded some advantage (actual or potential, real or contingent)

relevant   to   the   vicissitudes   of   drug   trafficking.”    United

States v. Lewter, 402 F.3d 319, 322 (2d Cir. 2005).        To that end,

a firearm might further or advance drug trafficking as a defense

against someone trying to steal drugs or drug profits or as a

deterrence to a robbery.     Lomax, 293 F.3d at 705.

            Here, we find that a reasonable jury could conclude that

Porter’s possession of the firearm was to further drug trafficking.

The .45 caliber pistol with a fully loaded magazine, but empty

chamber, was found on Porter’s kitchen counter next to digital

scales and within close proximity to a large amount of marijuana.

See id.    We therefore affirm Porter’s conviction.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -